Case 1:19-cr-10117-IT Document 589 Filed 11/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA *
ok
V. * Criminal No. 19-cr-10117-IT-2
ok
MARCIA ABBOTT, *
*
Defendant. *
ORDER
November 5, 2019
TALWANI, D.J.

Before the court is Defendant Marcia Abbott’s Unopposed Joint Motion for Leave to
Make Payments in Installments [#586]. Defendant seeks to pay fines imposed in nine equal
monthly installments.

The court finds that allowing Defendant to pay in installments is in the interest of justice.
18 U.S.C. § 3572(d)(1). Defendant shall pay fines imposed in nine equal monthly installments,
commencing November 15, 2019.

Accordingly, Defendant’s Unopposed Joint Motion for Leave to Make Payments in
Installments [#586] is ALLOWED.

IT IS SO ORDERED.

 

dade [2 ew ~

“United States District Judge
